Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 16, 2016                                                                                 Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Stephen J. Markman
                                                                                                          Brian K. Zahra
  152994(80)                                                                                      Bridget M. McCormack
                                                                                                        David F. Viviano
                                                                                                    Richard H. Bernstein
  EMPLOYERS MUTUAL CASUALTY                                                                               Joan L. Larsen,
  COMPANY,                                                                                                          Justices
           Plaintiff/
           Counter-Defendant-Appellee,
  v                                                               SC: 152994
                                                                  COA: 322215
                                                                  Wayne CC: 12-002767-CK
  HELICON ASSOCIATES, INC. and ESTATE
  OF MICHAEL J. WITUCKI,
           Defendants/Counter-Plaintiffs,
  and
  DR. CHARLES DREW ACADEMY and
  JEREMY GILLIAM,
            Defendants,
  and
  WELLS FARGO ADVANTAGE NATIONAL
  TAX FREE FUND, WELLS FARGO
  ADVANTAGE MUNICIPAL BOND FUND,
  LORD ABBETT MUNICIPAL INCOME
  FUND, INC. and PIONEER MUNICIPAL HIGH
  INCOME ADVANTAGE,
             Defendants-Appellants.

  _________________________________________/

        On order of the Chief Justice, the motion of defendants-appellants to file a
  response to the supplemental brief of plaintiff-appellee is DENIED. The response
  submitted on September 8, 2016, is not accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              September 16, 2016
                                                                             Clerk